Citation Nr: 0810794	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  04-36 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE


Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 19, 1988 to 
February 16, 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The file was transferred to the 
Winston-Salem, North Carolina RO.

The record reveals that the veteran was scheduled for a 
February 2007 hearing before a Veterans Law Judge at the 
Jackson, Mississippi RO.  This hearing was rescheduled at the 
veteran's request for October 2007 at the Winston-Salem, 
North Carolina RO.  The Board was notified by the veteran's 
representative in October 2007 that the veteran would not be 
able to attend the hearing and to process the appeal based on 
the record in the claims file.  Accordingly, the veteran's 
claim will be considered without the benefit of such 
hearing.  See 38 C.F.R. § 20.704(d).


FINDING OF FACT

The claimed psychiatric disorder, paranoid schizophrenia, is 
not shown to be related to active service.


CONCLUSION OF LAW

The criteria for service connection for paranoid 
schizophrenia are not met. 38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted where the veteran has a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may also be 
granted for certain chronic diseases, to include psychiatric 
disorders encompassed within the category of "psychoses," 
when such disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1137;  38 C.F.R. §§ 3.307, 3.309.

There must be chronic disability.  If there is no showing of 
a resulting chronic condition during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection also is granted for any disease diagnosed 
after discharge, when all evidence establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must show: 
(1) medical evidence of current disability; (2) medical 
evidence or in certain circumstances, lay testimony, of an 
in-service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between current 
disability and in-service disease or injury.  Pond v. West, 
12 Vet. App. 341 (1999).

The veteran was in active duty service for only twenty-nine 
days, January 19, 1988 to February 16, 1988.  Consequently, 
the presumptive provisions of 38 CFR 3.307 do not apply 
because the veteran did not serve on active duty for ninety 
days or more.  See 38 C.F.R. § 3.307(a)(1).

The veteran's service medical records do not reveal any 
psychiatric complaints or findings.  The veteran was treated 
for physical issues in service including acne, lower back 
pain and left knee pain.  

The veteran's service personnel records show that on February 
3, 1988, the veteran was found to be disrespectful to a 
Sergeant and then failed to obey an order from a Captain and 
Staff Sergeant.  He was notified of non-judicial punishment 
on February 5, 1988 and on February 16, 1988 the veteran was 
given an entry level separation.

At his May 2005 hearing before a hearing officer, the veteran 
attributed his current paranoid schizophrenia disability to 
time spent in boot camp between January 1988 and February 
1988.  The veteran asserted that he got a chemical on his 
face, which made holes in his face and then during training 
it started to wear off and one of his drill instructors 
thought he was taking it too lightly.  The veteran claims the 
drill instructor challenged him to a fight, so he went to the 
drill instructor's superior officer.  The veteran was talked 
to, transferred to another platoon and then discharged from 
service.  The veteran also indicated that the first time he 
went to a hospital regarding his condition was 1989, at the 
Mississippi State Hospital.  

Post-service hospital records contain ample evidence that the 
veteran now has psychiatric impairment, diagnosed to include 
schizophrenia.  The first diagnosis of paranoid schizophrenia 
in the claims file is a medical record from Cumberland River 
Comprehensive Care Center dated January 1990.  This record 
refers to a previous hospitalization for paranoid 
schizophrenia in 1989.  However, none of the medical records 
relate the veteran's current paranoid schizophrenia to his 29 
days of service.  While the veteran claims that his paranoid 
schizophrenia is due to his experience during military 
service, as a layperson he is not competent to render a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  The weight of such evidence disfavors service 
connection.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against service connection.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for paranoid schizophrenia must 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

By a July 2003 letter the RO sent the veteran the required 
notice.  The letter specifically informed him of the type of 
evidence needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
In this letter he was, in essence, told to submit all 
pertinent evidence he had in his possession pertaining to the 
claim. He was specifically told to do so in an April 2005 
letter.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
A March 2006 letter informed the veteran of the type of 
evidence necessary to establish disability ratings and 
effective dates in compliance with Dingess, supra.  The Board 
acknowledges that the notice supplied in the July 2003 letter 
was supplemented by letters after the initial adverse 
decision, but concludes that the veteran was not prejudiced 
by the timing of the notice.  In particular, he was given the 
notice required by Dingess, supra, shortly after that 
decision was issued, and the specific notice to submit any 
pertinent evidence in his possession supplemented the earlier 
notice that implied that he should submit any pertinent 
evidence in his possession.  He has had ample opportunity to 
participate in his claim and appeal.

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records, service 
personnel records and records from various private hospitals 
that provided treatment, including Mississippi State 
Hospital, Cumberland River Comprehensive Care Center, Eastern 
State Hospital and Harlan-ARH Hospital.  The RO attempted to 
obtain additional private medical records including 
previously discussed Mississippi State Hospital records from 
1989.  However, attempts to obtain these records were 
unsuccessful.  The veteran was informed of this by the 
December 2005 Supplemental Statement of the Case.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.  The veteran provided testimony at a hearing before 
an RO decision review officer and that transcript is part of 
the record reviewed.  Neither the veteran nor his 
representative has indicated that there are any additional 
pertinent records to support the veteran's claim.  

While VA has not afforded the veteran an examination relating 
to his claim of service connection, the Board finds that such 
an examination is not necessary to render a decision under 
the circumstances of this case.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 
38 C.F.R. § 3.159(c)(4)(i) (2007).  Since there is no 
competent medical evidence of a psychiatric disorder during 
service, no medical evidence of a nexus between the veteran's 
current psychiatric disability and service, and the evidence 
is otherwise sufficient on file to render a decision, a VA 
examination is not necessary.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for paranoid schizophrenia is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


